          Case 3:20-cv-00096-LPR Document 9 Filed 06/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


JEREMY JOHNSTON                                                                     PLAINTIFF
ADC #655364

v.                               Case No. 3:20-cv-00096 LPR


STEVE FRANKS, et al.                                                            DEFENDANTS


                                            ORDER

       Jeremy Johnston filed a pro se Complaint, pursuant to 42 U.S.C. § 1983, on March 25,

2020. (Doc. 2). On April 23, 2020, mail from the Court to Mr. Johnston was returned as

undeliverable. (Doc. 6). On May 1, 2020, the Court entered a text Order notifying Mr. Johnston

that mail could not be delivered to him because he was no longer at the address he provided. (Doc.

7). Mr. Johnston was directed to provide notice of his current mailing address by no later than

thirty days from the entry of the Order on May 1, 2020. (Id.). Mr. Johnston was warned that his

failure to provide a current mailing address would cause his complaint to be dismissed. (Id.). A

printed copy of the Order was mailed to him at his last known address. The envelope containing

the Order was returned as undeliverable to the Clerk of the Court and entered on the docket. (Doc.

8).

       More than thirty days have passed, and Mr. Johnston has not complied or otherwise

responded to the May 1 Order. Mr. Johnston also failed to notify the Clerk and the other parties

to the proceedings of a change in his address as required by Local Rule 5.5(c)(2). Accordingly,

Mr. Johnston’s Complaint is DISMISSED without prejudice pursuant to Local Rule 5.5(c)(2) and

Rule 41(b) of the Federal Rules of Civil Procedure. See Miller v. Benson, 51 F.3d 166, 168 (8th
          Case 3:20-cv-00096-LPR Document 9 Filed 06/08/20 Page 2 of 2



Cir. 1995) (stating that district courts have inherent power to dismiss a case sua sponte for failure

to prosecute). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal taken from the Order and Judgment dismissing this action would not be taken in good faith.


       IT IS SO ORDERED this 8th day of June 2020.


                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
